Title: To George Washington from Udny Hay, 10 April 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Poughkeepsie, 10th April 1781
                        
                        On my return from Albany I was honored with your Excellency’s letter, relative to the supply of the Indians; I
                            imagine the Commissioners of Indian Affairs, previous to their commencing Business, would wish to have a letter from you
                            on the subject.
                        In the absence of the Commissary General, I must request your Excellency’s determinations on some Questions,
                            respecting which, I shall, in Person, have the Honor of giving you more particular Information in a few days.
                        May Salt (of which there is a large Quantity on hand) be exchanged for Fish? should this Exchange be approved
                            of, I must request your Excellency’s Order, on the Quarter Master, for Casks.
                        If a stock of Flour can be procured, at Albany and Esopus, shall a quantity of Biscuit be baked at each of
                            those Places for the use of the Troops on the Frontiers?
                        The extreme distress of the Army, in the Northern part of this State, for want of Beef, constrains me to ask
                            your Excellency if there is any Quarter from whence I can, with a probability of success, apply for their relief on that
                            Score?
                        The Legislature of this State, from a sincere desire that their Officers, employed in purchasing for the Army
                            of the United States, might render them every possible Service, having thought proper, by an Act of the 26th Ulto to make
                            these Officers amenable to military Law; I do myself the Honor to enclose the Act for your Excellency’s perusal. I have
                            the Honor to be with every sentiment of Respect, Your Excellency’s most Obedt & very Humble Servant
                        
                            Udny Hay
                        
                     Enclosure
                                                
                            
                                
                                    26 March 1781
                                
                            
                            And be it further enacted by the Authority aforesaid, That the said Agent, and all and every of his
                                Assistants shall, and may be proceeded against, tried, Convicted and punished for Neglect or Malpractice in the
                                Execution of their respective Offices, as Agent, or Assistant Agent under this State, by and at the direction of a
                                General Court Martial, consisting of Officers of the Continental Army, or of the Militia of this State, to be convened
                                by order of the Person administring the Government of this State for the time being, or the Officer commanding in a
                                Department, in like manner as Officers of the Continental Army, may by the Articles of War, established for the
                                regulation of the Army of the United States, be proceeded against, tried, convicted and punished, Provided always,
                                that no sentence of a Court Martial, to be appointed as aforesaid, shall be carried into Execution untill the same is
                                approved by the Person administering the Government of this State for the time Being.

                        
                        
                    